
	
		III
		110th CONGRESS
		1st Session
		S. RES. 209
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Kennedy (for
			 himself, Mr. Dodd,
			 Mr. Biden, Ms.
			 Collins, Mr. Kerry,
			 Mrs. Clinton, Mr. Leahy, Mr.
			 McCain, Mr. Schumer,
			 Mr. Smith, and Mr. Obama) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Expressing support for the new
		  power-sharing government in Northern Ireland.
	
	
		Whereas, on May 8, 2007, the Reverend Ian Paisley and
			 Martin McGuinness became Northern Ireland’s first minister and deputy first
			 minister, marking the beginning of a new era of power-sharing;
		Whereas Reverend Paisley, the Democratic Unionist leader,
			 and Mr. McGuinness, the Sinn Féin negotiator, have put aside decades of
			 conflict and moved towards historic reconciliation and unity in Northern
			 Ireland;
		Whereas, on May 8, 2007, Reverend Paisley declared,
			 I believe that Northern Ireland has come to a time of peace, a time when
			 hate will no longer rule.;
		Whereas Mr. McGuinness declared this new government to be
			 a fundamental change of approach, with parties moving forward together
			 to build a better future for the people that we represent;
		Whereas British Prime Minister Tony Blair declared that
			 today marks not just the completion of the transition from conflict to
			 peace, but also gives the most visible expression to the fundamental principle
			 on which the peace process has been based. The acceptance that the future of
			 Northern Ireland can only be governed successfully by both communities working
			 together, equal before the law, equal in the mutual respect shown by all and
			 equally committed both to sharing power and to securing peace. That is the only
			 basis upon which true democracy can function and by which normal politics can
			 at last after decades of violence and suffering come to this beautiful but
			 troubled land.;
		Whereas the Taoiseach of Ireland, Bertie Ahern, declared
			 that on this day, we mark the historic beginning of a new era for
			 Northern Ireland. An era founded on peace and partnership. An era of new
			 politics and new realities.; and
		Whereas President George W. Bush, like his predecessor
			 President William J. Clinton, has worked tirelessly to bring the parties in
			 Northern Ireland together in support of fulfilling the promises of the Good
			 Friday Accords.
		Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 stands strongly in support of the new power-sharing government in Northern
			 Ireland;
			(2)political leaders
			 of Northern Ireland, Prime Minister Tony Blair, and Taoiseach Bertie Ahern
			 should be commended for acting in the best interest of the people of Northern
			 Ireland by forming the new power-sharing government;
			(3)May 8, 2007, will
			 be remembered as an historic day and an important milestone in cementing peace
			 and unity for Northern Ireland and a shining example for nations around the
			 world plagued by internal conflict and violence; and
			(4)the United States
			 stands ready to support this new government and to work with the people of
			 Northern Ireland as they achieve their goal of lasting peace for those who
			 reside in Northern Ireland.
			
